DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Restriction/Election
Applicant’s election without traverse of claims 21-30  drawn to Group IV in the reply filed on 05/09/2022  is acknowledged. 
Claims 1-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/09/2022 .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: figure 3 does not include the following reference sign(s)  210, 211, and 212 mentioned in the description in at least [0042-0043].  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "705" (instant application specification para. [0043]) and "722" (instant application specification para. [0044])  and “725” (instant application specification para. [0044])  have both been used to designate Conjugated N-acetylcysteine/ketamine molecule.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
 “…microbubles…” as  in for example  para.[0007], [0026]needs to be corrected.  A suggested correction is --microbubbles--.
The corresponding patent/publication  number for PCT Application PCT/US2017/054880  in para. [0002] i.e. WO 2019050551 A1 needs to be added. An Appropriate correction is required.
“treat a functional disorders” in [0023] needs to be corrected. A suggested correction is -- treat [[a]] functional disorders--.
“the molecular the conjugate must be less” and “celly axonal transport” in [0028] need to be corrected.
“In a preferred embodiment, chonic, intractable pain is treated by a combination of MRgFUS-facilitated permeation of the target radiosensitization of the target” in [0031] needs to be corrected. A suggested correction is -- In a preferred embodiment, chonic, intractable pain is treated by a combination of MRgFUS-facilitated permeation of the target and radiosensitization of the target--.
“Use of ultrasound is most useful when a molecule too large or too electrostatically or chemically too large ” in [0031] needs to be corrected. A suggested correction is -- Use of ultrasound is most useful when a molecule is too large or too electrostatically or chemically too large--.
Similar such issues were noted in paras. [0033], [0036], [0042], [0046], [0047], and [0050] and need correction.
 Appropriate correction is required. 
Claim Objections
Following claims  are objected to because of the following informalities:  
Claim 21 line 7 and claim 24 lines 11-12 recites “the presence of the one or more substances” needs to be corrected. A suggested correction is – [[the]]a presence of the one or more substances—in light of lack of any antecedent to the term “the presence” in the respective claim.
Claim 21 line 4 “the brain” needs to be corrected to –a brain—in light of lack of any antecedent to the term “the brain” in the claim.
Claim 21  line 5 “the target tissue” needs to be corrected.  A suggested correction is – the targeted tissue – in light of its antecedent in claim 21 line 3 “a targeted tissue”. 
Claim 24  line 9 “the target tissue” needs to be corrected.  A suggested correction is – the targeted tissue – in light of its antecedent in claim 24 line 4 “a targeted tissue”. 
Claim 28  line  2 “the target tissue” needs to be corrected.  A suggested correction is – the targeted tissue – in light of its antecedent in claim 24 line 4 “a targeted tissue”. 
Claim 30  line 5“the blood brain barrier” needs to be corrected.  A suggested correction is – the blood-brain barrier – in light of its antecedent in claim 24 line 7 “a blood-brain barrier”. 
Claim 30  line 3 “direct ultrasound energy” needs to be corrected. A suggested correction is -- direct an ultrasound energy --.
Claim 29 is objected to because of the following informalities: These claims include acronyms. At least the first instance of the acronym should be spelled out in full. 
Claim 23 line 1 “The method of claim 21 wherein” needs to be corrected. A suggested correction is -- The method of claim 21, wherein--
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 23, 26, 30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 23 in line 1-2 recite the limitation "the blood-brain barrier permeator".  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recite the limitation "the patient".  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 in line 1-2 recite the limitation "the imaging system", in line 4 recites “the ultrasound source”, and in line 1 recites “the processor”.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claim 30 when analyzed as a whole is held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claim 30 is also rejected under 35 U.S.C. 112(b) based on its direct/indirect dependency on respective base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 24, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keep, Marcus et al. (Pub. No.: US 20040147433 A1, hereinafter referred to as “Keep”).
As per independent Claim 21, Keep discloses a method of treatment of a disorder (Keep in at least abstract, [0016], [0022-0024], [0040] for example discloses relevant subject-matter. More specifically, Keep in at least abstract for example discloses a method of treatment of a disorder. See at least abstract “selectively reducing mammal neuron damage in the brain Method for selectively reducing mammal neuron damage …in neuroimmunophilin-rich neurons of central…nervous systems of a mammal while not reducing damage…to neuroimmunophilin-poor cells and tissues selected from the group consisting of glia, glia-derived tumor cells, abnormal neuron-derived tumor cells…from ionizing radiation”, [0016] “therapy … by the use of a selective neuron-protecting drug”, [0023] “a treatment that protects normal neurons from radiation, while leaving tumor cells susceptible. Treating a person exposed to radiation with neuroimmunophilin ligands”), the treatment comprising:
administering across a blood brain barrier one or more substances having an affinity for certain types of brain cells so as to enhance radiation effects at a targeted tissue and/or to protect non-targeted tissues of critical structures of the brain (Keep in at least abstract, [0016], [0040] for example discloses administering across a blood brain barrier one or more substances having an affinity for certain types of brain cells so as to enhance radiation effects at a targeted tissue and/or to protect non-targeted tissues of critical structures of the brain. See at least keep [0016] “dosage of neuroimmunophilin ligand selected from group consisting of cyclosporins… which are able to cross the blood-brain barrier” and [0016] “administering a drug of the class of neuroimmunophilin ligands that … selectively improve the resistance of normal neurons which are neuroimmunophilin-rich in brain… to the toxic effects of ionizing radiation”); and 
delivering radiation to the target tissue at a therapeutic dose whereby treatment of the targeted tissue is enhanced and/or alteration of the non-targeted tissues of critical structures of the brain is avoided by the presence of the one or more substances (Keep in at least [0016] for example discloses delivering radiation to the target tissue at a therapeutic dose whereby treatment of the targeted tissue is enhanced and/or alteration of the non-targeted tissues of critical structures of the brain is avoided by the presence of the one or more substances. See at least [0016] “most primary brain cancers arise from neuroimmunophilin-poor glial cells (gliomas) or astrocytes (astrocytomas) or oligodendrocytes (oligodendrogliomas), and thus would not be protected from the toxic effects of ionizing radiation, while normal neuroimmunophilin-rich neurons would be protected from ionizing radiation by a neuroimmunophilin ligand. Thus the person that is systemically treated with a radioprotecting neuroimmunophilin ligand would have selective and improved protection of neurons”).

As per independent Claim 24, Keep discloses a treatment system for treatment of a disorder of a brain (Keep in at least abstract, [0016], [0022-0024], [0040] for example discloses relevant subject-matter. More specifically, Keep in at least abstract for example discloses a treatment system for treatment of a disorder of a brain. See at least abstract “selectively reducing mammal neuron damage in the brain Method for selectively reducing mammal neuron damage …in neuroimmunophilin-rich neurons of central…nervous systems of a mammal while not reducing damage…to neuroimmunophilin-poor cells and tissues selected from the group consisting of glia, glia-derived tumor cells, abnormal neuron-derived tumor cells…from ionizing radiation”, [0016] “therapy … by the use of a selective neuron-protecting drug”, [0023] “a treatment that protects normal neurons from radiation, while leaving tumor cells susceptible. Treating a person exposed to radiation with neuroimmunophilin ligands”), the treatment system comprising: 
one or more substances having an affinity for certain types of brain cells (Keep at least [0024] for example discloses one or more substances having an affinity for certain types of brain cells. See at least Keep [0024] “giving neuroimmunophilin ligands to radiation therapy patients would selectively protect normal neurons over tumor cells and especially brain tumor cells, and thus improve radiation therapy--(1) that neurons are more enriched in neuroimmunophilins than any other tissue (especially compared to brain cancer or other cancer cells), (2) that drugs of the class of neuroimmunophilin ligands, notably cyclosporin and FK506, are protective to cells containing neuroimmunophilins”),
 wherein the one or more substances have properties that enhance radiation effects at a targeted tissue associated with a neural circuit contributing to the disorder and/or inhibit irradiation of non-targeted tissues of critical structures of the brain (Keep in at least [0016] for example discloses the one or more substances have properties that enhance radiation effects at a targeted tissue associated with a neural circuit contributing to the disorder and/or inhibit irradiation of non-targeted tissues of critical structures of the brain. See at least [0016] “dosage of neuroimmunophilin ligand selected from group consisting of cyclosporins… which are able to cross the blood-brain barrier” and [0016] “administering a drug of the class of neuroimmunophilin ligands that … selectively improve the resistance of normal neurons which are neuroimmunophilin-rich in brain… to the toxic effects of ionizing radiation ,compared to all other types of cells which are neuroimmunophilin-poor…brain cancers arise from neuroimmunophilin-poor glial cells (gliomas) or astrocytes (astrocytomas) or oligodendrocytes (oligodendrogliomas), and thus would not be protected from the toxic effects of ionizing radiation, while normal neuroimmunophilin-rich neurons would be protected from ionizing radiation by a neuroimmunophilin ligand. Thus the person that is systemically treated with a radioprotecting neuroimmunophilin ligand would have selective and improved protection of neurons” ); 
a blood-brain barrier permeator configured to permeate a blood-brain barrier of the brain when delivering to the blood-brain barrier (Keep in at least [0026] for example discloses a blood-brain barrier permeator configured to permeate a blood-brain barrier of the brain when delivering to the blood-brain barrier. See at least [0026] “administration of the treatment medication via any means with purposeful …disrupting the blood-brain barrier via mechanical, thermal, cryogenic, chemical, toxic, receptor inhibitor or augmentor, p-glycoprotein transporter poisoning, inhibition or saturation, osmotic, charge altering, radiation, photon, electrical or other energy or process.”); and 
a radiation delivery system configured to deliver radiation to the target tissue at a therapeutic dose whereby treatment of the targeted tissue is enhanced and/or alteration of the non-targeted tissues of critical structures of the brain is avoided by the presence of the one or more substances (Keep in at least [0016] for example discloses a radiation delivery system configured to deliver radiation to the target tissue at a therapeutic dose whereby treatment of the targeted tissue is enhanced and/or alteration of the non-targeted tissues of critical structures of the brain is avoided by the presence of the one or more substances. See at least [0016] “most primary brain cancers arise from neuroimmunophilin-poor glial cells (gliomas) or astrocytes (astrocytomas) or oligodendrocytes (oligodendrogliomas), and thus would not be protected from the toxic effects of ionizing radiation, while normal neuroimmunophilin-rich neurons would be protected from ionizing radiation by a neuroimmunophilin ligand. Thus the person that is systemically treated with a radioprotecting neuroimmunophilin ligand would have selective and improved protection of neurons”).
As per dependent Claim 25, Keep further discloses  treatment system wherein the one or more substances comprise a radiosensitizer and/or a radioprotectant (Keep in at least [0024] for example discloses the one or more substances comprise a radiosensitizer and/or a radioprotectant.Keep [0024] “giving neuroimmunophilin ligands to radiation therapy patients would selectively protect normal neurons over tumor cells and especially brain tumor cells, and thus improve radiation therapy--(1) that neurons are more enriched in neuroimmunophilins than any other tissue (especially compared to brain cancer or other cancer cells), (2) that drugs of the class of neuroimmunophilin ligands, notably cyclosporin and FK506, are protective to cells containing neuroimmunophilins”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22, 23, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Keep in view of Jolesz; Ferenc A. et al. (Pub. No.: US 5752515 A, hereinafter referred to as “Jolesz”).
As per dependent Claim 22, Keep discloses method of claim 21(see claim 21), wherein administering the one or more substances comprises introducing the one or more substances intravascularly (Keep in at least [0035-0036] for example discloses administering the one or more substances comprises introducing the one or more substances intravascularly. See at least Keep [0035] “drug-containing the treatment medication acceptable for administration into the brain …can be manufactured and distributed from aqueous and non-aqueous sterile injection solutions”; [0036]  “desired unit dose of formulary drug are those containing a daily dose or ionizing radiation treatment dose or an appropriate fraction thereof, of the administered treatment medication. Unit dose forms of the invention may also include more complex systems such as double barrelled syringes, syringes with sequential compartments one of which may contain the treatment medication, and the other any necessary dilutents or vehicles, or agents for opening the blood-brain barrier. The agents in the syringes would be released sequentially or as a mixture or combination of the two after the triggering of the syringe plunger”) 
Keep  does not explicitly disclose additionally delivering a blood-brain barrier permeator to the blood brain barrier to facilitate administering the one or more substances across the blood brain barrier.
However, in an analogous brain disorder treatment by delivery therapeutics through blood-brain barrier field of endeavor, Jolesz discloses  a method of treatment of a disorder (Jolesz in at least abstract, fig. 1-6, col. 1 lines 5-8, 59-67, col. 2 lines 1-67, col. 3 lines 1-9, 38-67, col. 4 lines 9-28, col. 7 lines 5-17, col. 8 lines 18-30, 64-67, col. 9 lines 1-9, col. 10 lines 40-58 for example discloses relevant subject-matter. More specifically, Jolesz in at least fig. 2, abstract, fig. 4, col. 2 liens 8-12, col. 3 lines 60-67 for example discloses  a method of treatment of a disorder. See at least col. 3 lines 60-67  “methods for treating neurological disorders by image-guided ultrasonic delivery of compounds through the blood-brain barrier in accord with the methods described above. Such disorders include tumors, cancer, degenerative disorders, sensory and motor abnormalities, seizure, infection, immunologic disorder, mental disorder, behavioral disorder, and localized CNS disease, among others.” ) 
delivering a blood-brain barrier permeator to the blood brain barrier to facilitate administering the one or more substances across the blood brain barrier (Jolesz in at least abstract, col. 2 lines 19-30, col. 3 lines 44-59, col. 8 line 23-30 for example discloses delivering a blood-brain barrier permeator to the blood brain barrier to facilitate administering the one or more substances across the blood brain barrier. See at least Jolesz col. 2 lines 19-30 “Image-guide methods and apparatus for ultrasound delivery of compounds through the blood-brain barrier to selected locations in the brain target a selected location in the brain and applying ultrasound to effect in the tissues and/or fluids at that location a change detectable by imaging… A compound, e.g., a neuropharmaceutical, in the patient's bloodstream is delivered to the confirmed location by applying ultrasound to effect opening of the blood-brain barrier at that location and, thereby, to induce uptake of the compound there.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  method of treatment of a disorder as taught by Keep, to additionally include delivering a blood-brain barrier permeator to the blood brain barrier to facilitate administering the one or more substances across the blood brain barrier as taught by Jolesz. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that using a blood-brain permeator improve the ability for the substance to pass through the blood-brain barrier to reach the target tissue at a faster rate.

As per dependent Claim 23, Keep discloses  method of claim 21 (see claim 21)
Keep  does not explicitly disclose wherein delivering the blood-brain barrier permeator comprises directing ultrasound energy to a select location along the blood brain barrier.
However, in an analogous brain disorder treatment by delivery therapeutics through blood-brain barrier field of endeavor, Jolesz discloses a method of treatment of a disorder (Jolesz in at least abstract, fig. 1-6, col. 1 lines 5-8, 59-67, col. 2 lines 1-67, col. 3 lines 1-9, 38-67, col. 4 lines 9-28, col. 7 lines 5-17, col. 8 lines 18-30, 64-67, col. 9 lines 1-9, col. 10 lines 40-58 for example discloses relevant subject-matter. More specifically, Jolesz in at least fig. 2, 4, abstract, col. 2 liens 8-12, col. 3 lines 60-67 for example discloses  a method of treatment of a disorder. See at least col. 3 lines 60-67  “methods for treating neurological disorders by image-guided ultrasonic delivery of compounds through the blood-brain barrier in accord with the methods described above. Such disorders include tumors, cancer, degenerative disorders, sensory and motor abnormalities, seizure, infection, immunologic disorder, mental disorder, behavioral disorder, and localized CNS disease, among others.” ) 
 wherein delivering the blood-brain barrier permeator comprises directing ultrasound energy to a select location along the blood brain barrier (Jolesz in at least abstract, col. 2 lines 19-30, col. 3 lines 44-59, col. 8 line 23-30 for example discloses delivering the blood-brain barrier permeator comprises directing ultrasound energy to a select location along the blood brain barrier. See at least Jolesz col. 2 lines 19-30 “Image-guide methods and apparatus for ultrasound delivery of compounds through the blood-brain barrier to selected locations in the brain target a selected location in the brain and applying ultrasound to effect in the tissues and/or fluids at that location a change detectable by imaging… A compound, e.g., a neuropharmaceutical, in the patient's bloodstream is delivered to the confirmed location by applying ultrasound to effect opening of the blood-brain barrier at that location and, thereby, to induce uptake of the compound there.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  method of treatment of a disorder as taught by Keep, to include delivering a blood-brain barrier permeator comprising directing ultrasound energy to a select location along a blood brain barrier, as taught by Jolesz. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage directing ultrasound energy to a select location would allow drugs to permeate into that particular location, directing drugs to that region of the brain.

As per dependent Claim 27, Keep discloses  treatment system of claim 24 (see claim 24),
Keep  does not explicitly disclose an ultrasound delivery system; and an imaging system for identifying a location to direct ultrasound from the ultrasound delivery system to temporarily permeate the blood-brain barrier.
However, in an analogous brain disorder treatment by delivery therapeutics through blood-brain barrier field of endeavor, Jolesz discloses a treatment system for treatment of a disorder of a brain (Jolesz in at least abstract, fig. 1-6, col. 1 lines 5-8, 59-67, col. 2 lines 1-67, col. 3 lines 1-9, 38-67, col. 4 lines 9-28, col. 7 lines 5-17, col. 8 lines 18-30, 64-67, col. 9 lines 1-9, col. 10 lines 40-58 for example discloses relevant subject-matter. More specifically, Jolesz in at least fig. 2, abstract, fig. 4, col. 2 liens 8-12, col. 3 lines 60-67 for example discloses  a treatment system for treatment of a disorder of a brain. See at least Jolesz col. 2 lines 8-12 “apparatus for remedying or modifying neurological and neurologically-related activities and disorders via delivery of compounds through the blood-brain barrier”) comprising: an ultrasound delivery system (Jolesz in fig. 1-2, col. 2 lines 15-16 for example discloses an ultrasound delivery system. See at least Jolesz col. 2 lines 15-18 “apparatus for image-guided ultrasound delivery of compounds through the blood-brain barrier to selected locations in the brain”); and an imaging system for identifying a location to direct ultrasound from the ultrasound delivery system to temporarily permeate the blood-brain barrier(Jolesz in fig. 1-2, col. 2 lines 19-30, col. 5 lines 26-30 for example discloses imaging system for identifying a location to direct ultrasound from the ultrasound delivery system to temporarily permeate the blood-brain barrier. See at least Jolesz col. 2 lines 19-30 “a portion of the brain in the vicinity of the selected location is imaged, e.g., via magnetic resonance imaging, to confirm the location of the change. A compound, e.g., a neuropharmaceutical, in the patient's bloodstream is delivered to the confirmed location by applying ultrasound to effect opening of the blood-brain barrier at that location (or a location based thereon) and, thereby, to induce uptake of the compound there.”; col. 5 lines 16-30 “deliver ultrasound, through the patient's skull, in doses suitable for inducing non-destructive imaging-detectable change … and/or non-destructive opening of the blood-brain barrier at selected locations within the brain.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment system for treatment of a disorder of a brain as taught by Keep, to include an ultrasound delivery system and an imaging system for identifying a location to direct ultrasound from the ultrasound delivery system to temporarily permeate the blood-brain barrier, as taught by Jolesz. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that using a imaging system would help the operator direct the ultrasound to properly open the blood-brain barrier in the desired location.

As per dependent Claim 28, the combination of Keep and Jolesz as a whole further discloses treatment system wherein the imaging system is further configured to identify the target tissue location for transmission of radiation(Jolesz in at least col. 2 lines 20-24 for example discloses the imaging system is further configured to identify the target tissue location for transmission of radiation. See at least Jolesz col. 2 lines 20-24 “At least a portion of the brain in the vicinity of the selected location is imaged, e.g., via magnetic resonance imaging, to confirm the location of the change. A compound, e.g., a neuropharmaceutical, in the patient's bloodstream is delivered to the confirmed location by applying ultrasound to effect opening of the blood-brain barrier at that location (or a location based thereon) and, thereby, to induce uptake of the compound there.”).

As per dependent Claim 29, the combination of Keep and Jolesz as a whole further discloses treatment system wherein the imaging system is an MRI system (Jolesz in at least col. 2 lines 19-30, col. 3 lines 5-7 for example discloses the imaging system is an MRI system. See at least col. 2 lines 23-25 “At least a portion of the brain in the vicinity of the selected location is imaged, e.g., via magnetic resonance imaging, to confirm the location of the change”) and the ultrasound system comprises a high frequency ultrasound source (Jolesz in at least col. 3 lines 19-20 for example discloses the ultrasound system comprises a high frequency ultrasound source. See at least col. 3 lines 19-20 “applying ultrasound to the selected location of the brain at frequencies ranging from 20 kHz to 10 MHz”. Here 10 MHz would be a high frequency).
Claims 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Keep in view of  Jolesz and further in view of  Ramamurthy Bhaskar (Pub. No.: WO 2018026738 A1, hereinafter referred to as “Ramamurthy”).
As per dependent Claim 26, combination of Keep and Jolesz as a whole discloses  treatment system of claim 24 (see claim 24).
		The combination of Keep and Jolesz as a whole does not explicitly disclose a processor configured to direct radiation from the radiation delivery system outside the patient, through a skull of the patient and into the brain of the patient along a plurality of beam paths directed from varying directions so as to intersect with targeted tissue.
		However, in an analogous brain disorder treatment  field of endeavor, Ramamurthy discloses a treatment system for treatment of a disorder of a brain (Ramamurthy in at least fig. 16, [0002], abstract, [0010-0035], [0014], [0165] for example discloses relevant subject-matter. More specifically, Ramamurthy in at least [0012], [0070] for example discloses a treatment system for treatment of a disorder of a brain. See at least Ramamurthy [0012] “a system operable to deliver ultrasound energy to a patient's brain. The ultrasound energy may facilitate opening of the blood brain barrier. Delivery of the ultrasound energy may be coordinated with delivery of a drug which may enter the patient's brain upon opening of the blood brain barrier, thereby facilitating treatment”; [0070] “target regions where ultrasound is to be delivered are identified. Target regions may … comprise, for example, identifying a tumor or other diseased area requiring treatment “) comprising: 
		a processor configured to direct radiation from the radiation delivery system outside the patient, through a skull of the patient and into the brain of the patient along a plurality of beam paths directed from varying directions so as to intersect with targeted tissue (Ramamurthy in at least fig. 16, [0014], [0165] for example discloses processor is configured to control transducers in a subset, when two or more subsets are used, each subset includes one or more transducer elements that may be excited in a coordinated manner so that the ultimate effect is to open the blood-brain barrier are target regions where beam patterns intersect, see figure 16, where subsets 1610 and 1615 are outside skull of patient so transducer would then direct into the skull, [0014], [0165]).
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  treatment system for treatment of a disorder of a brain of Keep, as modified with Jolesz, to include a processor configured to direct radiation from the radiation delivery system outside the patient, through a skull of the patient and into the brain of the patient along a plurality of beam paths directed from varying directions so as to intersect with targeted tissue as disclosed by Ramamurthy. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that because using a processor to direct the beam paths prevents the transducers from being directed to areas that they don't need to be targeting.    

As per dependent Claim 30, the combination of Keep, Jolesz and Ramamurthy as a whole further discloses treatment system wherein the processor is further configured to identify a location associated with the blood-brain barrier with the imaging system and direct ultrasound energy from the ultrasound source in response so as to permeate the blood-brain barrier to allow transmission of the one or more substances across the blood brain barrier (Ramamurthy in at least abstract, [0012] for example discloses processor configured to process ultrasound image to determine coordinates of target region, determine a target location for the treatment ultrasound transducer to deliver ultrasound energy to at least one target region, which causes the blood-brain barrier to open to deliver drugs in coordination with opening of blood-brain barrier. See at least [0012] “a system operable to deliver ultrasound energy to a patient's brain. The ultrasound energy may facilitate opening of the blood brain barrier. Delivery of the ultrasound energy may be coordinated with delivery of a drug which may enter the patient's brain upon opening of the blood brain barrier, thereby facilitating treatment. The system comprises: an imaging ultrasound transducer; a treatment ultrasound transducer; an ultrasound machine connected to operate the imaging ultrasound transducer to generate one or more ultrasound images; and a data processor, the data processor is configured to: process one of the ultrasound images with a corresponding previously obtained image to register the previously-obtained image to the ultrasound image to yield a transformation relating coordinates in a frame of reference of the previously obtained image to coordinates in a frame of reference of the ultrasound image; using the transformation, determine coordinates of at least one target region in the frame of reference of the ultrasound image; and based on the coordinates of the at least one target region, determine a target location for the treatment ultrasound transducer to deliver ultrasound energy to the at least one target region. The system may include a data store in which the previously obtained image may be provided”; abstract “A system for delivering drugs or other molecules to the brain comprises an ultrasound imaging transducer configured to image structures … within a patient's head by way of a low attenuation acoustic window. The system includes a processor configured to register the ultrasound images to previously obtained images which also include the structures. The system includes ultrasound transducer elements operable to deliver ultrasound energy to a target region to cause the blood brain barrier to open. The system may include a drug delivery system that may be operated to deliver a drug to the patient in coordination with opening the blood brain barrier. Coordinates of the target region relative to the ultrasound imaging transducer are determined using registration information.”).
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20180200385 A1, US 20130267757 A1, US 20120093918 A1 and US 20170080088 A1 for disclosing radiosensitizers used in cancer treatment similar in terms of use of radiosensitizers used in cancer treatment to that disclosed.
US 20180369409 A1 for disclosing tumor-specific payload delivery and immune activation using a human antibody targeting a highly specific tumor cell surface antigen similar in terms of antibody targeting of a highly specific tumor cell surface antigen to render tumor therapy to that disclosed.
US 20180098807 A1 for disclosing an instrument for therapeutically cytotoxically ablating parathyroidal tissue. A substance delivery device with which a quantity of an activator substance that is less than a cytotoxic ablation quantity threshold of a parathyroid gland is percutaneously introduced into parathyroidal tissue. The activator substance, when introduced, is not activated. An energy source device that includes a selector with which a quantity of an energy that is less than a cytotoxic ablation energy threshold of the parathyroid gland is selected and an energy production device operable to apply the energy to the activator substance is provided. The activator substance, when introduced, and the energy indicated, when applied to the introduced activator substance, are in combination capable of cytotoxically ablating the parathyroid tissue and transforming the parathyroid gland from overproduction to non-overproduction of the parathyroid hormone in a manner that maintains non-parathyroidal tissue functions and is non-lethal. This prior art similar in terms of using external energy to active a substance introduced into tissue to render treatment to that disclosed and claimed.
US 20170043188 A1 for disclosing radiosurgical techniques and systems to treat behavioral disorders (such as depression, Obsessive-Compulsive Disorder ("OCD"), addiction, hyperphagia, and the like) by directing radiation from outside the patient toward a target tissue within the patient's brain. The target often being included in a neural circuit associated with the behavioral disorder. A cellularly sub-lethal dose of the radiation is applied and the radiation can mitigate the behavioral disorder, obesity, or the like, by modulating the level of neural activity within the target and in associated tissues. This prior art is similar in terms of directing radiation from outside the patient toward a target tissue within the patient's brain with the target being included in a neural circuit associated with the behavioral disorder to that disclosed and claimed.
US 20030078499 A1 for disclosing a method of enhancing the permeability of a biological membrane, including the skin or mucosa of an animal or the outer layer of a plant to a permeant is described utilizing microporation of selected depth and optionally one or more of sonic, electromagnetic, mechanical and thermal energy and a chemical enhancer. Microporation is accomplished to form a micropore of selected depth in the biological membrane and the porated site is contacted with the permeant. Additional permeation enhancement measures may be applied to the site to enhance both the flux rate of the permeant into the organism through the micropores as well as into targeted tissues within the organism. This prior art is similar in terms of using sonic energy and a chemical enhancer to facilitate membrane poration to that disclosed and claimed.
US 8709380 B1 for disclosing targeting agents that have an affinity for aberrant cells and tissues. These agents are comprised of chelates, ligands, and/or particles combined with high atomic weight elements so that treatment with ionizing electromagnetic radiation (X-rays, or Gamma rays) results in a higher dose to aberrant cells and tissues than other cells and tissues of a host. This prior art further discloses methods to enhance the tumor to normal tissue damage ratio by concentrating agents with high atomic number elements to the site of the tumor prior to administering radiotherapy. The result is greater therapeutic efficacy with fewer side effects. These compounds also permit diagnostic uses in combination with the therapeutic use. This prior art is similar in terms of targeted tumor therapy using targeting agents that have an affinity to tumors and external radiation to that disclosed and claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
June 18, 2022